DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. EP 18186489.3, filed in The European Patent Office on 31 July 2018 has been received.

Claim Objections
In claim 1, the language “… the first and second openings are adapted that the cleaning cable can pass through the first and second opening …” should be revised for proper grammar. 
In claim 1, the language “… a motor rotatory driving the drive coupling…” should be changed for clarity. Examiner suggests other phrases such as “rotationally driving” or “a motor configured to rotate the drive coupling.” 
Claim 1 calls for “… wherein the controller is adapted to the following: 
instructing the motor to rotate the drive coupling and the actor to move the drive coupling in the proximal direction.” This language appears awkward and should be revised. 
Examiner suggests to rephrase this as a single clause such as “… wherein the controller is configured to operate the motor to rotate the drive coupling and to operate the actor to move the drive coupling in the proximal direction.”
Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “… a drive coupling adapted to be connected with a cable coupling of a flexible cleaning cable …” This language is ambiguous since the claim previously recites a flexible cleaning cable. It is not clear whether this is the same flexible cleaning cable described earlier. 
Claims 2-8 and 14-15 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson; Terry P. et al. (US 20160001036 A1) in view of Nakano; Taiga et al. (US 20170348019 A1) in view of Oaki; Yoshinao et al. (US 5251356 A).
Regarding claim 1, Nickerson discloses a catheter desobstruction system comprising a catheter desobstruction apparatus (¶ [0003], devices and methods for extracting obstructions from medical drainage tubes; ¶ [0030], FIG. 2, an exemplary drainage tube obstruction extractor 200), wherein the catheter desobstruction apparatus comprises:
a flexible cleaning cable (¶ [0030], wire 240);
comprising at its proximal end a desintegration tool (¶ [0039], brush-like member 242 includes bristles 244); and 
at its distal end a cable coupling (¶ [0037], a handle 246 at the proximal end of wire 240);
wherein the flexible catheter is adapted to be introduced into a lumen of a catheter (¶ [0043], FIG. 3, example drainage tube obstruction extractor 200 is shown inserted in medical drainage tube 110 to remove obstruction 140);
a drain element having a first opening, a second opening and a third opening (annotated Fig. 2 shows that luer fitting connector 220 has three openings);

    PNG
    media_image1.png
    667
    1090
    media_image1.png
    Greyscale

wherein the first opening is adapted to be connected to the catheter (¶ [0035], Luer fitting connector 220 can be in fluid communication with catheter 210 … luer fitting connector 220 can be a separate component … luer fitting connector 220 can be a molded plastic component that is attached to catheter 220 by … a barbed connection, a compression clamp); 
the first and second opening are adapted that the cleaning cable can pass through the first and second opening (Figs. 2 and 3 show that wire 240 passes through the first and second openings of luer fitting connector 220);
the third opening is in fluid communication with the first opening (¶ [0035], in some embodiments, barrel 224 is a standard male or female luer lock fitting). 
Regarding the proximal and distal ends of the device, Nickerson reverses the naming convention of these directions relative to Applicant’s invention. 
Regarding the limitation of a flexible catheter being adapted to be introduced into a lumen of a catheter, Nickerson discloses that both wire 240 and catheter 210 are introduced into drainage tube 110 (¶ [0043]). Nickerson also discloses a temporary or removable connection between catheter 210 and luer fitting connector 220 (¶ [0035], luer fitting connector 220 can be … a barbed connection, a compression clamp). Therefore, wire 240 can also be introduced independently into another catheter for cleaning it. That is, wire 240 can be introduced along with catheter 210, or separated from catheter 210 and introduced separately. 
Nickerson teaches the invention substantially as claimed by Applicant with the exception of a catheter desobstruction drive, motor, actor, force sensor and controller adapted to control the motor and actor. Nakano discloses a medical device and method for cutting substances inside a body lumen (¶ [0005]-[0007], [0086], medical device 10; ¶ [0153], FIGS. 14 and 15, medical device 200), comprising: 
a desobstruction apparatus (¶ [0088], drive shaft 60 which rotates the cutting unit 40; ¶ [0155], FIGS. 14 and 15, drive shaft 240); and
a desobstruction drive (¶ [0088], operation unit 90; ¶ [0155], operation unit 290); 
wherein the desobstruction apparatus comprises a flexible cable comprising at its proximal end a desintegration tool (¶ [0088], cutting unit 40 … drive shaft 60); and 
at its distal end a cable coupling (¶ [0088], distal tube 75 which interlocks with a distal side of the linear shaft 70; ¶ [0155], FIGS. 14 and 15, interlock portion 320 which interlocks proximal portions of the drive haft 240 and the linear motion shaft 250 with each other); 
wherein the flexible cable is adapted to be introduced into a lumen of a catheter (¶ [0088], outer sheath 80 which can accommodate the cutting unit 40);

    PNG
    media_image2.png
    713
    945
    media_image2.png
    Greyscale
a fluid element having a first opening, a second opening and a third opening (annotated Fig. 14 shows three openings connected to liquid supply unit 350);
wherein the first opening is adapted to be connected to the catheter (¶ [0171], the outer sheath 270 is fitted and fixed to the first housing 351 from the distal side);  
the first and second openings are adapted that the cable can pass through the first and second opening (¶ [0171], the drive shaft 240 entering the inside of the first housing 351 after passing through the inside of the outer sheath 270); 
the third opening is in fluid communication with the first opening (¶ [0170], a connection tube 354 which connects the container bag 352 and the first housing 351 to each other); and
wherein the desobstruction drive comprises:
a drive coupling adapted to be connected with a cable coupling of a flexible cable (¶ [0170], a connection tube 354 which connects the container bag 352 and the first housing 351 to each other); 
a motor rotatory driving the drive coupling (¶ [0173], motor 96 which serves as a drive source);  
an actor translationally moving the drive coupling (¶ [0178], the moving mechanism 340 can include a dial 360; ¶ [0180], if the feed screw 361 is rotated, the moving base 370 is not rotatable with respect to the third housing 390, and is linearly movable along the rotation axis X); 
a force sensor adapted to determine the force acting on the drive coupling in the translational direction (¶ [0168], sensor 311 for detecting pushing/pulling resistance (resistance in the axial direction) acting on the drive shaft 240); and 
a controller adapted to control the motor, wherein the controller is adapted to instruct the motor to rotate the drive coupling (¶ [0173], control unit 300 which controls current supply to the motor 96; ¶ [0177] If power is supplied to the motor 96 via a cable 301 and the rotary shaft 95 of the motor 96 is rotated, the driven gear 61 meshing with the drive gear 94 is rotated, and the drive shaft 240 supported by the first bearing portion 331 and the second bearing portion 332 is rotated). 
Nakano automatically rotates a flexible cable when removing undesirable material from a lumen (¶ [0007], cutting the target lesion by causing the drive shaft to rotate the at least one strut; ¶ [0150], the strut is rotated so as to cut the substances). One would be motivated to modify Nickerson with the desobstruction drive, motor, actor, force sensor and controller of Nakano to more conveniently move the cleaning cable, without requiring the operator to physically move the cable. Therefore, it would have been obvious to modify Nickerson with the desobstruction drive components of Nakano in order to reduce operator fatigue from a desobstruction system. 
Nickerson and Nakano lack a controller adapted to both control the motor and actor. Oaki discloses a device for cleaning a pipe passage (col. 1, lines 5-10; col. 2, lines 21-25, cleaning device 1), comprising:
a desobstruction apparatus (col. 2, lines 47-49, long brush 25); 
a desobstruction drive (col. 2, lines 47-49, brush drive section 28 and a control section 30); 
wherein the desobstruction apparatus comprises:
a flexible cable (col. 2, lines 47-49, long brush 25); 
wherein the desobstruction drive comprises:
a motor rotatory driving a drive coupling (col. 2, lines 50-61, a second motor 35 is connected to the rotating rollers 34 to rotate them in a direction in which the brush 25 is rotated); 
an actor translationally moving the drive coupling (col. 2, lines 50-61, a first motor 33 is connected to the reciprocating rollers 32 to rotate them in a direction in which the brush 25 is reciprocated); 
a controller adapted to control the motor and actor (col. 3, lines 1-13, The control section 30 has a reciprocation/rotation control circuit 44, to which the first and second motor drives 36, 38, a first rotation switch 46 (SW-A), a second reciprocation switch 48 (SW-B)); 
wherein the controller is adapted to instruct the motor to rotate the drive coupling and the actor to move the drive coupling in a proximal direction (col. 3, lines 21-33, When the switch 48 is switched forward (F) as shown in FIG. 3, for example, signal is sent to the first motor driver 36. The first motor 33 is thus driven to rotate the rollers 32 so as to move the brush forward. When the switch 46 is switched to the alternate minute rotation mode (A) at the same time, a signal is sent to the second motor driver 38, by which the second motor is driven to rotate the rollers 34 so as to rotate the brush 25 minutely and alternately to the right and left). 
Oaki automates both the rotation and linear movement of a cleaning device. One would be motivated to modify Nickerson and Nakano by configuring a controller to instruct both a rotating motor and linear actor as taught by Oaki to automate all forms of motion for a cleaning device. Therefore, it would have been obvious to modify Nickerson and Nakano with the controller and motorized actor of Oaki in order to uniformly automate the movements of a cleaning device and reduce operator fatigue. 
 
Regarding claims 2-5, 7 and 8, Nickerson discloses a catheter desobstruction system wherein the third opening is adapted to be connected to a tube, a pipe or a container (¶ [0035], cap 222 can be removed and a compatible syringe or tube can be coupled to barrel 224);
wherein the first opening is opposite to the second opening (annotated Fig. 2 shows that the first opening is opposite to the second opening);
wherein the drain element has a generally T-shaped configuration (Figs. 2, 3, luer fitting connector 220 has a generally T-shaped configuration);
wherein the flexible catheter cleaning cable passes through the first opening and second opening (¶ [0036], Figs. 2, 3, wire 240 is generally coaxial with catheter 210);
wherein the flexible cleaning cable passes through a sealing blocking flow of a liquid from the first opening to the second opening (¶ [0034], gel lock 234 is a sealing material that can allow wire 240 to pass through end cap 230 while maintaining a liquid seal);
wherein the drain element comprises a first conduit extending from the first opening to the second opening and a second conduit branching off from the first conduit (Figs. 2 and 3 show a tubing segment branching from the left side of luer fitting connector 220); 
wherein the sealing is arranged between the second opening and the branch off of the second conduit (¶ [0034], gel lock 234 is a sealing material that can allow wire 240 to pass through end cap 230 while maintaining a liquid seal).  

Regarding claims 14 and 15, Nickerson discloses a method including introducing the proximal end of the flexible cleaning cable into a lumen of the catheter (¶ [0054], at operation 610, the extractor device is inserted in a drainage tube that contains an obstruction); and
moving the flexible cleaning cable in the proximal direction (¶ [0055], at operation 630, the extractor device's brush-like member is pushed out of the distal tip of the extractor device's catheter).
Nickerson does not rotate the flexible cleaning cable by a motor or move the flexible cleaning cable by an actor. Nakano discloses a treatment method for cutting substances inside a body lumen (¶ [0007], [0127]); including:
introducing the proximal end of the flexible cable into a lumen (¶ [0132], FIG. 10B, the proximal end portion of the shaft portion 113 is caused to reach the inside of the blood vessel via the guiding catheter 140. Then, as illustrated in FIG. 11A, the outer sheath 80 is moved to the proximal side, and the cutting unit 40 and the support portion 50 are exposed inside the blood vessel); and
rotating the proximal end of the flexible cleaning cable by the motor of the catheter desobstruction drive (¶ [0116], the switch 98 is turned on and the rotary shaft 95 of the motor 96 is rotated, thereby rotating the driven gear 61 meshing with the drive gear 94 and rotating the drive shaft 60); and 
further comprising moving the flexible cleaning cable a predetermined distance in the proximal and distal directions and rotating the proximal end of the flexible cleaning cable by the motor (¶ [0168], sensor 311 for detecting pushing/pulling resistance … and a measuring device 312 which calculates the pushing/pulling resistance by receiving a signal from the sensor 311; ¶ [0184], the monitor 401 notifies an operator by displaying that the cutting resistance or the pushing/pulling resistance exceeds the threshold value … the operator can stop the motor 96, can stop pushing or pulling, or can change a diameter of the cutting unit 220 by rotating the dial 360). 
Regarding the steps of moving the cleaning cable in proximal and distal directions and stopping rotation, Nakano describes a method where a user translates and rotates a cable as needed, by rotating dial 360 and activating a motor 96 (¶ [0184], the operator can stop the motor 96, can stop pushing or pulling, or can change a diameter of the cutting unit 220 by rotating the dial 360). While using Nakano’s system, the user will also monitor feedback from a force sensor which indicates strain on the cable and also shuts down the motor if a threshold is exceeded (¶ [0155], pushing/pulling resistance measuring unit 310 (detection unit) which is attached to the drive shaft 240; ¶ [0205], when the pushing/pulling resistance exceeds a preset threshold value, the control unit 300 stops the rotation of the motor 96). 
Nakano automates the rotation of a cleaning device, to reduce operator fatigue and more effectively remove substances from a lumen. Regarding rationale and motivation to modify Nickerson with Nakano’s motor, see discussion of claim 1 above. 
Nickerson and Nakano do not move the flexible cleaning cable by an actor. Oaki discloses a method that moves the flexible cleaning cable in proximal and distal directions by the actor (col. 2, lines 50-61, a first motor 33 is connected to the reciprocating rollers 32 to rotate them in a direction in which the brush 25 is reciprocated; col. 3, lines 21-33, when the switch 48 is switched forward (F) … signal is sent to the first motor driver 36 … so as to move the brush forward).  
Oaki automatically controls the linear movement of a cleaning device. Regarding rationale and motivation to modify Nickerson and Nakano with the motorized linear actor of Oaki, see discussion of claim 1 above. 
 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nickerson, Nakano and Oaki, further in view of McBride, Barry (US 20050070882 A1).
Regarding claim 6, Nickerson, Nakano and Oaki teach the invention substantially as claimed by Applicant with the exception of sterile packaging. McBride discloses a urinary catheter set (¶ [0001], [0028], FIG. 1, catheter set 10), comprising:
a catheter (¶ [0028], urinary catheter 20);
wherein the catheter and other accessories are located in a sterile packaging (¶ [0028], sterile package 30). 
McBride ensures that a medical instrument remains sterile until it is used (¶ [0001], [0009]). One would be motivated to modify Nickerson, Nakano and Oaki with the sterile packaging of McBride since Nickerson calls for packaging the apparatus (¶ [0077], the described components and systems can generally be integrated together in a single product or packaged into multiple products). Therefore, it would have been obvious to modify Nickerson, Nakano and Oaki with the sterile packaging of McBride in order to package the apparatus and keep it sterile until use. 

Response to Arguments
The objection to the drawings for a misnumbered element is withdrawn in view of the amended Fig. 2 filed 02 July 2021. The drawings have been accepted. 
Objections to claims 1, 7 and 13-15 for minor informalities and improper dependence are withdrawn in view of the amendments filed 02 July 2021. The amendments raise new objections to claim 1. 
Rejections of claims 1 and 8 under 35 USC § 112 are withdrawn in view of the amendments filed 02 July 2021. 
Applicant’s arguments filed 02 July 2021 regarding the rejection of claims 1-8, 10-12, 14 and 15 as amended, under 35 USC § 102 and 103 over Nickerson and McBride, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Nickerson, Nakano, Oaki and McBride (see above). 
Applicant submits that Nickerson is further completely silent about a force sensor determining the force acting on the drive coupling in the translational direction (remarks p. 1). Applicant asserts that the catheter deobstruction drive allows in combination to automatically deobstruct the catheter. Applicant reasons that this is neither disclosed nor suggested by Nickerson (remarks p. 1). Examiner notes that claim 1 has been rejected on new grounds over Nickerson, Nakano and Oaki. Nakano discloses a system for automatically rotating a cleaning cable, and Oaki discloses a system that automates the linear movement of a cable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagwell; Roger B. et al.	US 20160331645 A1
Chechelski; Victor et al.	US 20070225615 A1
Canonica; Francis P.	US 6047431 A
Stalker; Kent C. B. et al.	US 5908395 A
Ressemann; Thomas V. et al.	US 5897567 A

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781